 


113 HR 1768 IH: Accountability Review Board Reform Act of 2013
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1768 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2013 
Mr. Royce (for himself, Ms. Ros-Lehtinen, Mr. Chabot, Mr. McCaul, Mr. Poe of Texas, Mr. Salmon, Mr. Kinzinger of Illinois, Mr. Cotton, Mr. Holding, Mr. Weber of Texas, Mr. Perry, Mr. DeSantis, Mr. Radel, Mr. Collins of Georgia, Mr. Meadows, Mr. Messer, and Mr. Grimm) introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To amend the Diplomatic Security Act to require certain notifications to Congress of Accountability Review Boards of the Department of State, avoid conflicts of interest of the members of such Boards, require actions with respect to reports from such Boards, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Accountability Review Board Reform Act of 2013. 
2.Findings; Sense of Congress 
(a)FindingsCongress finds the following: 
(1)The United States has a crucial stake in supporting the presence abroad of United States Government personnel representing United States interests. 
(2)United States Government personnel and missions abroad are confronted by serious security risks, including the threat of terrorism, which will continue for the foreseeable future. 
(3)The Accountability Review Board process was established in 1986 by Congress to conduct a thorough assessment of security-related incidents at or related to a United States Government mission abroad. 
(4)Each assessment by a Board is expected to promote strengthened security measures, and to provide for the accountability of United States Government personnel with security-related responsibilities. 
(5)The terrorist attack in Benghazi, Libya, on September 11, 2012, that took the lives of four United States Government personnel has brought unprecedented attention to the work of such Boards. 
(b)Sense of CongressIt is the sense of Congress that the effectiveness of Accountability Review Boards would be improved by reconstituting such Boards to increase their independence from the Department of State. 
3.Notification to Congress about certain information relating to accountability review boards of the Department of StateSubsection (c) of section 301 of the Omnibus Diplomatic Security and Antiterrorism Act (22 U.S.C. 4831) is amended— 
(1)in the matter preceding paragraph (1), by inserting , the Chairman of the Committee on Foreign Affairs of the House of Representatives, after the Committee on Foreign Relations of the Senate; and  
(2)in paragraph (2), by striking and at the end; 
(3)by redesignating paragraph (3) as paragraph (5); and 
(4)by inserting after paragraph (2) the following new paragraphs: 
 
(3)of any individual who is employed at a grade of not lower than the level of FS-3 or GS-14 who is hired, assigned, or detailed to assist the Board to carry out its duties; 
(4)of any political appointee who is hired, assigned, or detailed to assist the Board to carry out its duties; and. 
4.Accountability review boards 
(a)MembershipSubsection (a) of section 302 of the Omnibus Diplomatic Security and Antiterrorism Act (22 U.S.C. 4832) is amended— 
(1)by striking the first sentence and inserting the following new sentence: A Board shall consist of five members, two appointed by the Secretary of State, two appointed by the Chairperson of the Council of Inspectors General on Integrity and Efficiency (the CIGIE Chairperson), and one appointed by the Director of National Intelligence.; and 
(2)by striking the final two sentences and inserting the following new sentences: Members of a Board who are not Federal officers or employees shall each be paid at a rate not to exceed the maximum rate of basic pay payable for level IV of the Executive Schedule under section 5317 of title 5, United States Code, for each day (including travel time) during which such members are engaged in the actual performance of duties vested in such Board. Members of the Board who are Federal officers or employees shall receive no additional pay by reason of such membership. Only in exceptional circumstances may a member of a Board be a current Federal officer or employee..  
(b)StaffParagraph (2) of subsection (b) of section 302 of the Omnibus Diplomatic Security and Antiterrorism Act is amended to read as follows: 
 
(2)Staff 
(A)In generalA Board may hire staff to assist the Board, and may have any Federal Government employee assigned or detailed to such Board, with or without reimbursement, to assist such Board. Any such assignee or detailee shall retain without interruption the rights, status, and privileges of his or her regular employment. 
(B)Special ruleAny individual who is hired, assigned, or detailed to assist a Board under subparagraph (A) shall be subject to the rule relating to the avoidance of conflicts of interest under subsection (a) in the same manner and to the same extent as a Member of such a Board is subject to such avoidance under such subsection. 
(C)Office of the Inspector GeneralTo the maximum extent practicable, individuals assisting the Board shall be employees of the Office of the Inspector General of the Department of State.. 
(c)Conflicts of interestSection 302 of the Omnibus Diplomatic Security and Antiterrorism Act is amended by adding at the end the following new subsections: 
 
(c)Avoidance of conflicts of interest 
(1)In generalThe Secretary of State, the CIGIE Chairperson, and the Director of National Intelligence may not appoint any individual as a member of a Board if the Secretary, the CIGIE Chairperson, or the Director, as the case may be, determines that such individual has a conflict of interest concerning a person whose performance such Board reasonably could be expected to review. 
(2)Declining appointmentAn individual shall decline appointment to membership on a Board if such individual has actual knowledge of a conflict of interest concerning a person whose performance such Board could reasonably be expected to review. 
(3)Recusal from particular activitiesA member of a Board shall recuse him or herself from any Board activity, interview, deposition, or recommendation concerning a person with whom such member has a conflict of interest. Such member shall promptly notify the other members of such Board of any such recusal, but need not state the basis therefor. 
(d)Conflict of interest definedIn this section, the term conflict of interest means one of the following relationships, whether current or former, that would cause a reasonable person with knowledge of the relevant facts to question the impartiality of the parties to such relationship toward each other: 
(1)A business, contractual, or other financial relationship that involves other than a routine consumer transaction. 
(2)A familial, member of household, or other close personal relationship, including a social relationship of a romantic or intimate nature. 
(3)A direct managerial or supervisory workplace relationship.. 
5.EvidenceSubsection (a) of section 303 of the Omnibus Diplomatic Security and Antiterrorism Act (22 U.S.C. 4833) is amended by adding at the end the following new paragraph: 
 
(4)Determination of relevancyThe Board may accept any evidence determined by a member of the Board to be relevant and material to an investigation or inquiry of the Board. The Federal Rules of Evidence are not applicable to the Board.. 
6.Board actions 
(a)Program recommendationsSubsection (b) of section 304 of the Omnibus Diplomatic Security and Antiterrorism Act (22 U.S.C. 4834) is amended to read as follows: 
 
(b)Program recommendations 
(1)In generalExcept as provided in paragraph (2), not later than 90 days after a Board is convened in a case, such Board shall submit to the Secretary of State and Congress its findings (which may be classified to the extent determined necessary by the Board), together with recommendations as appropriate to improve the security and efficiency of any program or operation which such Board has reviewed. 
(2)ExtensionThe 90 day period referred to in paragraph (1) may be extended for up to 60 days if the Chairperson of the Board referred to in such paragraph determines that such additional time is necessary to complete a thorough review of the program or operation at issue. 
(3)Dissenting viewsIf a member dissents from any of the findings or recommendations of the Board, such member may submit dissenting views to accompany the submission of the Board’s findings and recommendations under paragraph (1).. 
(b)ReportsParagraph (1) of subsection (d) of section 304 of the Omnibus Diplomatic Security and Antiterrorism Act is amended to read as follows: 
 
(1)Program recommendationsNot later than 90 days after the submission to the Secretary of State of the findings and recommendations from any Board in accordance with subsection (b), the Secretary shall submit to Congress a corresponding report on the action taken with respect to each such recommendation.. 
7.RegulationsThe Secretary of State shall promulgate or update regulations, as the case may be, to carry out the amendments made by this Act. 
8.Effective dateThe amendments made by this Act shall apply with respect to any case of an Accountability Review Board that is convened under section 301 of the Omnibus Diplomatic Security and Antiterrorism Act (22 U.S.C. 4831) on or after the date of the enactment of this Act. 
 
